Name: Commission Regulation (EC) No 2068/2001 of 22 October 2001 amending Regulation (EC) No 1801/2001 and increasing to 450000 tonnes the amount of barley held by the Spanish intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: plant product;  marketing;  European construction;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|32001R2068Commission Regulation (EC) No 2068/2001 of 22 October 2001 amending Regulation (EC) No 1801/2001 and increasing to 450000 tonnes the amount of barley held by the Spanish intervention agency for which a standing invitation to tender for resale on the internal market has been opened Official Journal L 278 , 23/10/2001 P. 0027 - 0027Commission Regulation (EC) No 2068/2001of 22 October 2001amending Regulation (EC) No 1801/2001 and increasing to 450000 tonnes the amount of barley held by the Spanish intervention agency for which a standing invitation to tender for resale on the internal market has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 1801/2001(5) opened a standing invitation to tender for the resale on the internal market of 275000 tonnes of barley held by the Spanish intervention agency.(3) In the present situation on the market the quantities of barley held by the Spanish intervention agency put up for sale on the internal market of the Community should be increased to 450000 tonnes.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 1801/2001, "275000 tonnes" is replaced by "450000 tonnes".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 244, 14.9.2001, p. 20.